DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on November 23, 2020, the rejections of claims 1-5, 8-11 and 13-20 under 35 U.S.C. 103 as stated in the Office Action mailed on September 15, 2020 have been withdrawn.
  Applicant’s amendments and arguments have been rendered moot in view of the new or modified ground of rejection given below.

Claim Objections
Claim 16 is objected to because of the following informalities: 
In claim 16, line 3, substitute “a” with --the-- before “capping layer”.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US Pub. 2011/0068407; hereinafter “Yeh”) in view of Tsai et al. (US Pub. 2019/0067488; hereinafter “Tsai”).
Yeh discloses [Re claim 1] a method comprising: depositing a dielectric layer (132, 232) (page 2, paragraphs 18 and 20) over a fin (124, 224) (page 1, paragraph 16; see fig. 5) in a channel region (a region of the fin where gate dielectric 132, 232 and gate electrode 134, 234 are formed; see figs. 5 and 7) of a semiconductor device (100, 200) (see fig. 5); and depositing a metal layer (134, 234) (page 2, paragraphs 49 and 20) over the dielectric layer in the channel region of the semiconductor device (see fig. 5).

However, Tsai discloses wherein forming a dielectric layer (105, 270), applicable to fin FETs (page 2, paragraph 41; page 8, paragraph 109; see fig. 17B), by depositing an amorphous HfO2:XO2 layer (page 3, paragraph 57), and then performing an annealing operation to generate nanocrystals of HfO2:XO2 in the amorphous matrix (page 3, paragraph 57).  In fig. 2A, nanocrystals 123 of HXO are dispersed in the amorphous layer 120 of HXO (page 3, paragraph 61; see fig. 2A).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form nanocrystals dispersed in an amorphous matrix layer of a dielectric layer, as taught by Tsai, because it would have been to obtain a high dielectric constant higher than that of conventional high-k dielectric material, to prevent occurrence of cracks due to sudden temperature rise, and to enhance the reliability of a gate insulation film.
Tsai discloses [Re claim 2] wherein forming the plurality of nano-crystallite regions comprises doping the dielectric layer using a first dopant (element X; page 2, paragraph 44; page 3, paragraph 58).  The motivation statement stated in the rejection of claim 1 also applies.
[Re claim 3] Yeh in view of Tsai fails to disclose explicitly wherein forming the plurality of nano-crystallite regions further comprises maintaining a crystallized area 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to maintain a certain crystallized area ratio of a dielectric layer, because it would have been to obtain a desired high dielectric constant of the dielectric layer appropriate for a semiconductor device.
Tsai discloses [Re claim 4] wherein the forming the plurality of nano-crystallite regions includes modifying a crystal phase of the plurality of nano-crystallite regions (page 36, paragraphs 57 and 58; page 7, paragraph 97).  The motivation statement stated in the rejection of claim 1 also applies.
Tsai discloses [Re claim 5] further comprising forming a capping layer over the dielectric layer (pages 2-3, paragraph 46; page 8, paragraph 109).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a capping layer over the dielectric 
Tsai discloses [Re claim 6] wherein the annealing the dielectric layer is performed after the forming the capping layer (page 4, paragraph 67; page 8, paragraph 109).  The motivation statement stated in the rejection of claim 5 also applies.
Tsai discloses [Re claim 7] further comprising annealing the dielectric layer a second time (page 4, paragraph 67; page 8, paragraph 109), wherein the annealing the dielectric layer the first time occurs prior to the forming TSMP20183194USooPage 3 of 10the capping layer (page 3, paragraphs 57 and 58) and wherein the annealing the dielectric layer the second time occurs subsequent to the forming the capping layer (page 4, paragraph 67; page 8, paragraph 109).  The motivation statement stated in the rejection of claim 5 also applies.
Yeh discloses [Re claim 17] a semiconductor device, comprising: a fin (124, 224) of a field effect transistor (finFET) (page 1, paragraphs 15 and 16; see fig. 5); a gate dielectric layer (132, 232) (page 2, paragraphs 18 and 20) disposed over the fin (see fig. 5); and a metal gate electrode (134, 234) (page 2, paragraphs 19 and 20) disposed over the gate dielectric layer (see fig. 5).
Yeh fails to disclose explicitly wherein the gate dielectric layer including a plurality of self-contained nano-crystallite regions comprising a plurality of crystalline/amorphous interfaces, wherein the plurality of self-contained crystallite regions are separated from one another by an amorphous matrix dielectric material of the gate dielectric layer, wherein the gate dielectric layer comprises a first material located throughout the gate dielectric layer.
2:XO2 in an amorphous HfO2:XO2 layer (page 3, paragraph 57).  In fig. 2A, nanocrystals 123 of HXO are dispersed in the amorphous layer 120 of HXO (page 3, paragraph 61; see fig. 2A).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form nanocrystals dispersed in an amorphous matrix layer of a dielectric layer, as taught by Tsai, because it would have been to obtain a high dielectric constant higher than that of conventional high-k dielectric material, to prevent occurrence of cracks due to sudden temperature rise, and to enhance the reliability of a gate insulation film.
Tsai discloses [Re claim 18] wherein at thickness of the gate dielectric layer is less than 2.5 nm (page 2, paragraph 44).  The motivation statement stated in the rejection of claim 17 also applies.
Tsai discloses [Re claim 19] further comprising dopants located within the plurality of self-contained crystallite regions (element X; page 2, paragraph 44; page 3, paragraph 58).  The motivation statement stated in the rejection of claim 17 also applies.
[Re claim 20] Yeh in view of Tsai fails to disclose explicitly wherein a crystallized area ratio of the gate dielectric layer is greater than or equal to 10% by volume and is less than or equal to 80% by volume.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to maintain a certain crystallized area ratio of a dielectric layer, because it would have been to obtain a desired high dielectric constant of the dielectric layer appropriate for a semiconductor device.
Tsai discloses [Re claim 21] wherein the doping the dielectric layer using the first dopant comprising implanting the first dopant (element X; page 2, paragraph 44; page 3, paragraph 58).  The motivation statement stated in the rejection of claim 1 also applies.

Allowable Subject Matter
Claims 8-11 and 13-15 are allowed, and claim 16 will be allowed after correcting the objection as shown above.
The following is an examiner’s statement of reasons for allowance: 
Claim 8 recites performing a second anneal process subsequent to the depositing the capping layer, the second anneal process modifying a crystalline structure of the dielectric material.

Claims 9-11 and 13-16 depend from claim 8, so they are allowed or will be allowed for the same reason.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        February 20, 2021